Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1 and 4-5 are pending. Claims 1 and 4-5 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 02/01/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 1-6 over ‘678 (US Patent 3,219,678, Patent date 11-1965) and ‘450 (US PGPub 2010/0249450, Published 09-2010) in the non-final mailed 11/03/2021 is withdrawn. Applicant’s arguments filed 02/01/2022 were persuasive have overcome the rejection of record. See Applicant’s arguments pages 4-6 of 6. 

Allowable Subject Matter
Claims 1 and 4-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘450 (US PGPub 2010/0249450, Published 09-2010).
450 teach the purification of an isocyanate via heating/desolvation, tar removal and distillation ((Figure 1 items 2-4, par. 19-70).

    PNG
    media_image1.png
    610
    868
    media_image1.png
    Greyscale

However, 450 does not teach the currently claimed diisocyanate, the degassing step nor the recycling of the distillation residue to heating step.
‘678 (US Patent 3,219,678, Patent date 11-1965) was brought in to teach the currently claimed diisocyanate and the degassing step. For example, 678 teach

    PNG
    media_image2.png
    121
    611
    media_image2.png
    Greyscale
 
and teach

    PNG
    media_image3.png
    86
    646
    media_image3.png
    Greyscale
 (column 2).

It would not have been obvious to modify the prior art to arrive at the instant invention because there was no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622